 348302 NLRB No. 55DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The authorization in its entirety reads as follows:To the employer:You are hereby authorized and directed to deduct from my wages,commencing with the next pay period, all Union dues and initiation fees
as shall be certified by the Secretary-Treasurer of Local 22, United Food
and Commercial Workers International Union, AFL±CIO, and to remit
same to the said Secretary-Treasurer.This authorization and assignment shall be irrevocable for a period ofone year from the date of execution or until the termination date of the
agreement between the Employer and Local 22, which ever occurs soon-
er, and from year to year thereafter unless, not less than thirty (30) days
and not more than forty-five (45) days prior to the end of any subsequent
yearly period, I give the Employer and the Union written notice of rev-
ocation bearing my signature.The Secretary-Treasurer of Local 22 is authorized to deposit this au-thorization with any Employer under contract with Local 22, and is fur-
ther authorized to transfer this authorization to any other Employer under
contract with Local 22 in the event I should change employment.United Food & Commercial Workers Union DistrictLocal 22 (Excel Corporation) and Lynn E.Theisen. Case 17±CB±3615March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYUpon a charge filed by Lynn E. Theisen, an individ-ual, on December 7, 1988, the General Counsel of the
National Labor Relations Board issued a complaint on
February 13, 1989, against United Food & Commercial
Workers Union District Local 22, the Respondent, al-
leging that it has violated Section 8(b)(1)(A) of the
National Labor Relations Act. Copies of the charge
and complaint and notice of hearing were served on
the parties. On March 6, 1989, the Respondent filed an
answer to the complaint and, on March 27, 1989, it
filed an amended answer denying the commission of
any unfair labor practice and raising affirmative de-
fenses.On April 10, 1989, the parties filed a stipulation offacts and motion to transfer the case to the Board. The
parties agreed that the stipulation of facts and attached
exhibits shall constitute the entire record in this case,
and that no oral testimony was necessary or desired by
any of the parties. The parties further waived a hearing
before an administrative law judge, the issuance of an
administrative law judge's decision, and submitted the
case directly to the Board for findings of fact, conclu-
sions of law, and a Decision and Order.On June 14, 1989, the Board issued its order ap-proving the stipulation and transferring the proceeding
to the Board. Thereafter, the General Counsel and the
Respondent filed briefs in support of their positions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the stipulation and its ex-hibits, the briefs, and the entire record in this proceed-
ing, and hereby makes the followingFINDINGSOF
FACTI. THEBUSINESSOFTHEEMPLOYER
Excel Corporation, with an office and place of busi-ness in Schuyler, Nebraska, is engaged in the business
of processing and distributing beef. During calendar
year 1988, the Employer, in the course and conduct of
its business operations, purchased and received at its
Schuyler, Nebraska facility products, goods, and mate-
rials valued in excess of $50,000 directly from points
outside the State of Nebraska. During that same period,
the Employer, in the course and conduct of its business
operations, also sold and shipped from its Schuyler,Nebraska facility products, goods, and materials valuedin excess of $50,000 directly to points outside the
State of Nebraska. We find that Excel Corporation is
an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
We find that the Respondent, United Food & Com-mercial Workers Union District Local 22, is a labor or-
ganization within the meaning of Section 2(5) of the
Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Stipulated FactsThe Respondent and the Employer were parties to acollective-bargaining agreement that was effective
from June 29, 1987, until October 28, 1990. Article 3,
paragraph 3.01 of that contract reflects the parties'
agreement for deduction of union dues. On May 4,
1987, the Employer hired Lynn E. Theisen, the Charg-
ing Party, for a bargaining unit position at its facility
in Schuyler, Nebraska. The State of Nebraska, as per-
mitted by Section 14(b) of the Act, has a right-to-work
law that prohibits the inclusion of union-security
clauses in collective-bargaining agreements.On July 28, 1987, the Charging Party voluntarilysigned a union membership application and a dues-
checkoff authorization form directing the Employer to
deduct from her wages ``all Union dues and initiation
fees'' owed to the Respondent Union. The authoriza-
tion provided that it would be ``irrevocable for a pe-
riod of one year from the date of execution or until the
termination date of the agreement between the Em-
ployer and the [Union], whichever occurs sooner, and
from year to year thereafter ....''
1On September 14, 1988, the Charging Party exe-cuted a written statement at the Respondent's office, in
view of the Respondent's secretary-treasurer, Rick
Saalfeld, resigning her union membership and seeking
to revoke her dues-checkoff authorization. The Charg-
ing Party then handed this written statement to the Re-
spondent's secretary. The Respondent sent the Charg- 349FOOD & COMMERCIAL WORKERS LOCAL 22 (EXCEL CORP.)2In making this argument, the General Counsel relies on the view of formerMember Johansen, expressed in Postal Service, 279 NLRB 40, 42 fn. 5(1986), remanded 827 F.2d 548, 555 (9th Cir. 1987).ing Party a letter on September 22, 1988, acknowledg-ing her resignation, but also informing her that she was
not eligible to revoke her dues-checkoff authorization
until the time period of June 13 through June 28, 1989.It was the Employer's practice, during the term ofthe collective-bargaining agreement, to continue de-
ducting union dues from employees' pay pursuant to
checkoff authorizations until the Respondent notified it
to cease deductions for any particular individual. Since
the Charging Party resigned on September 14, 1988,
the Respondent has not notified the Employer to cease
deducting union dues from her paycheck. The Re-
spondent, which uses the dues-checkoff authorizations
in determining its annual budget, since that date has
continued to accept union dues checked off from the
Charging Party's paycheck and forwarded to it by the
Employer.B. Contentions of the PartiesThe General Counsel, relying on Pattern MakersLeague v. NLRB, 473 U.S. 98 (1985), and MachinistsLocal 1414 (Neufeld Porsche-Audi), 270 NLRB 1330,1333 (1984), argues that the Charging Party clearly re-
signed her union membership by submitting to the Re-
spondent a letter stating her intent to resign. Despite
the language in the printed checkoff authorization
specifying particular time periods during which the
signatory may revoke the authorization, the General
Counsel asserts that the use of this authorization to ex-
tract money from an employee who has resigned union
membership is in essence an attempt to frustrate the
employee's right to resign and, therefore, violates the
Act's policy of voluntary unionism that the Supreme
Court recognized in Pattern Makers.The General Counsel stresses that this approach isdifferent from the Board's ``contract'' theory which it
first expressed in Carpenters (Campbell Industries),243 NLRB 147 (1979). The General Counsel notes
that in Campbell Industries and subsequent cases theBoard held that resignation from union membership
will by operation of law revoke a checkoff authoriza-
tion where the wording of that authorization clearly
shows that the signer is executing the authorization in
consideration for the benefits of union membership.
Since the contract between the Respondent and the
Employer here does not contain a union-security
clause, the General Counsel contends that the implica-
tion arises that the payment of dues was in consider-
ation for the privileges of union membership. The
General Counsel further argues that, even if the Board
finds that its contract analysis is not applicable to the
checkoff authorization the Charging Party signed, her
right to resign and sever financial ties to the Union
was of paramount importance and overrode her prom-
ise to have dues deducted for specified periods. Thus,
the General Counsel urges the Board to find that, re-gardless of the language set forth in the checkoff au-thorization, the Charging Party's valid resignation from
the Union operated to revoke the dues-checkoff author-
ization which constituted an unlawful restriction on her
right to resign.In the alternative, the General Counsel contendsthat, even if the Charging Party's resignation from
union membership did not also automatically revoke
her checkoff authorization, resignation nonetheless re-
duced the amount she properly owed as union mem-
bership dues to zero. The General Counsel claims that,
under this view, the receipt and acceptance by the Re-
spondent of any moneys exceeding that amount are un-
lawfully extracted.2The Respondent urges the Board to dismiss thecomplaint because the Charging Party, by resigning
from the Union, did not effectively revoke her check-
off authorization under the express terms of the agree-
ment she signed. The Respondent claims that the Gen-
eral Counsel's position here lacks merit under basic
contract principles because it ignores the plain lan-
guage of the checkoff authorization which permits rev-
ocation only once annually during a specific 15-day
period. Further, according to the Respondent, the Gen-
eral Counsel misperceives the full consideration which
the Charging Party received in exchange for the au-
thorization. The Respondent notes that, in addition to
the benefits of union membership, the Charging Party
also enjoyed the convenience of paying her union fi-
nancial obligations without making a monthly visit to
its union hall. Finally, the Respondent stresses that, as
the Ninth Circuit remarked in NLRB v. Postal Service,827 F.2d 548, 554 (9th Cir. 1987), there has been no
failure of consideration here because the General
Counsel has not demonstrated that either the Respond-
ent or the Employer was unable or unwilling to con-
tinue providing the benefits the Charging Party con-
tracted for when she executed the dues-checkoff au-
thorization.The Respondent further contends that, besides lack-ing support in contract law, the General Counsel's po-
sition here also is not justified by the policies and pur-
poses of the Act. The Respondent urges the Board to
balance properly the Respondent's significant interest
in enforcing the Charging Party's checkoff authoriza-
tion against any minimal inteference with her statutory
rights resulting from enforcement of that authorization.
In this regard, the Respondent emphasizes that it relies
on the express terms of the checkoff authorization con-
cerning irrevocability for budgeting and planning its
activities on behalf of the employees it represents. This
is particularly true, the Respondent notes, in the State
of Nebraska where it cannot lawfully enter into a con- 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3302 NLRB 322 (1991).4See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).5Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).6In Lockheed, the Board left open the question of how its waiver rule wouldapply in the context of a lawful union-security provision. In the absence of
a union-security clause requiring union membership here, the Lockheed test isapplicable to this case.tract containing a union-security clause. Because Sec-tion 302(c)(4) of the Act guarantees an employee the
right to revoke a checkoff authorization at least once
per year or upon termination of the relevant collective-
bargaining agreement, the Respondent claims that, for
the above reasons, its interest in representing the bar-
gaining unit as a whole outweighs any right the Charg-
ing Party had to revoke her dues-checkoff authoriza-
tion. Accordingly, the Respondent urges the Board to
find that its conduct here did not, as alleged, violate
Section 8(b)(1)(A) of the Act.C. Discussion and ConclusionsIn Electrical Workers IBEW Local 2088 (LockheedSpace Operations),3the Board acknowledged judicialcriticism of its rule regarding the impact of employee
resignations from union membership on dues-checkoff
authorizations,4and set forth a new test for determin-ing the effect of an employee's resignation from union
membership on that employees' dues-checkoff author-
ization. The Board in Lockheed found that an em-ployee may voluntarily agree to continue paying dues
pursuant to a checkoff authorization even after resigna-
tion of membership. In fashioning a test to determine
whether an employee has in fact agreed to do so, the
Board recognized the fundamental policies under the
Act guaranteeing employees the right to refrain from
belonging to and assisting a union, as well as the prin-
ciple set forth by the Supreme Court that waiver of
such statutory rights must be clear and unmistakable.5In order to give full effect to these fundamental labor
policies, the Board stated that it would:construe language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifyingan irrevocable duration for either 1 year from the
date of the authorization's execution or on the ex-
piration of the existing collective-bargaining
agreementÐas pertaining only to the method bywhich dues payments will be made so long asdues payments are properly owing. We shall notread it as, by itself, a promise to pay dues beyond
the term in which an employee is liable for dues
on some other basis. Explicit language within the
checkoff authorization clearly setting forth an ob-
ligation to pay dues even in the absence of union
membership will be required to establish that the
employee has bound himself or herself to pay the
dues even after resignation of membership. [Id. at
328±329.]6Applying the analysis of Lockheed to the stipulatedfacts in this case, we find that the Respondent has
failed to show that the dues-checkoff authorization the
Charging Party signed obligated her to pay dues after
she effectively resigned her union membership. As in
Lockheed, all that the Charging Party clearly agreed todo was to allow certain sums to be deducted from her
wages and remitted to the Respondent Union for pay-
ment of her ``Union dues and initiation fees.'' The
Charging Party did not clearly agree to have deduc-
tions made even after she had submitted her resigna-
tion from union membership. We therefore find that
these partial wage assignments made by the Charging
Party were conditioned on her union membership and
were revoked when she ceased being a union member.Thus, we conclude that the Respondent Union hasrestrained and coerced the Charging Party in the exer-
cise of her Section 7 rights by refusing to accept her
revocation request and by accepting moneys checked
off from her wages after she had communicated her in-
tent to resign union membership and to revoke her au-
thorization. Accordingly, we find that the Respondent
Union has violated Section 8(b)(1)(A) of the Act.CONCLUSIONOF
LAWBy refusing to honor the revocation of dues-checkoffauthorization executed by Lynn E. Theisen when she
voluntarily resigned membership in the Union, where
the terms of the voluntarily executed checkoff author-
ization did not clearly and explicitly impose any
postresignation dues obligation on this employee, and
by accepting moneys checked off from the pay of
Lynn E. Theisen after her resignation from member-
ship in the Union, the Respondent Union has restrained
and coerced employees in the exercise of their Section
7 rights and has violated Section 8(b)(1)(A) of the Act.REMEDYHaving found that the Respondent has engaged inthe unfair labor practice described above, we shall
order it to cease and desist and to take certain affirma-
tive action designed to effectuate the policies of the
Act.Specifically, we shall require that the Respondentgive full force and effect to the Charging Party's res-
ignation from membership in the Union and revocation
of her dues-checkoff authorization, and make her
whole for any moneys deducted from her wages fol-
lowing the date of her resignation, September 14,
1988, with interest.ORDERThe National Labor Relations Board orders that theRespondent, United Food & Commercial Workers
Union District Local 22, Schuyler, Nebraska, its offi-
cers, agents, and representatives, shall 351FOOD & COMMERCIAL WORKERS LOCAL 22 (EXCEL CORP.)7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''1. Cease and desist from(a) Refusing to honor the revocation of dues-check-off authorizations executed by employees who have re-
signed their membership in the Union, where the terms
of the voluntarily executed checkoff authorizations did
not clearly and explicitly impose any postresignation
dues obligation on the employees, and accepting mon-
eys checked off from wages as membership dues after
such employees have resigned their membership in the
Union.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole, with interest, employee Lynn E.Theisen for all moneys checked off from her wages as
union dues after the date of her resignation from union
membership.(b) Post at its Schuyler, Nebraska offices and, withpermission, at the Employer's Schuyler, Nebraska fa-
cility copies of the attached notice marked ``Appen-
dix.''7Copies of the notice, on forms provided by theRegional Director for Region 17, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately on receipt and
maintained for 60 consecutive days in conspicuous
places including all places where notices to members
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to honor the revocation ofdues-checkoff authorizations executed by employees
who have resigned membership in the Union, where
the terms of the voluntarily executed checkoff author-
izations did not clearly and explicitly impose any
postresignation dues obligation on employees, andWEWILLNOT
accept moneys checked off fromwages as membership dues after such employees have
resigned their membership in the Union.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.WEWILL
make whole, with interest, employee LynnE. Theisen for all moneys deducted from her wages as
membership dues following her resignation from mem-
bership in the Union.UNITEDFOOD& COMMERCIALWORK-ERSUNIONDISTRICTLOCAL22